DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 2, 4, 9, 14, 16, 21, 22, 26, 27, 33, 39, 46, 49, 52, 56, 66, 74, 77, 80, 86 and 89 have been amended.  Claims 3, 5-8, 10-13, 15, 17-20, 23-25, 28-32, 34-38, 40-45, 47, 48, 50, 51, 53-55, 57-65, 67-73, 75, 76, 78, 79, 81-85, 87, 88 and 90 have been cancelled.  No claims are newly added.  Accordingly, claims 1, 2, 4, 9, 14, 16, 21, 22, 26, 27, 33, 39, 46, 49, 52, 56, 66, 74, 77, 80, 86 and 89 remain pending in the application and are currently under examination.
	It is noted that claim 77 is missing its status identifier.  Applicant is reminded that the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered) (see 37 CFR 1.121(c)).

Information Disclosure Statement
	The IDS’s filed 4/20/2021, 6/24/2021, 9/20/2021, 12/22/2021, 1/24/2022 and 3/15/2022 have been considered.  Signed copies are enclosed herewith.

Claim Objections
Claim 22 is objected to because of the following informalities:  the claim recites, “Land D” at line 2 of the claim.  To correct the typographical error, it is suggested that the limitation is replaced with “L and D”.
Claim 26 is objected to because of the following informalities:  
“alkanbic acid” in line 16 of the claim appears to be misspelled;
“hyalyronic” is misspelled in line 17 of the claim; and
the claim has several instances of spacing issues, for example, “polylactideco- glycolide” at line 7, “lactide/glycolide/ ε -caprolactone terpolymers” at line 8, “unsymmetrically -3,6-substituted poly-1 ,4-dioxane-2,5-diones” at line 9, “pol y-d-valerolactone – poly-ε-caprolactone” at lines 11-12, “poly( ε-caprolactone-D L-lactide) copolymers” at line 12, etc.  Applicant is requested to thoroughly review the claim for any other spacing issues and correct accordingly.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, the phrase "such as" at lines 3, 6, 9 and 15 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 26 recites “wherein the polymer comprises....; and mixtures thereof; and natural polymers... or a mixture thereof”.  The claim is indefinite because it is unclear what elements are required by the claim (e.g., any polymer or combination of polymers listed, all of the polymers listed, a combination of a polymer and a natural polymer, etc.).  The use of commas, semicolons and colons within the claim further contribute to the confusing claim language.  
Claim 39 recites the limitation, “ovular shape comprises a 6:1; 4:1; 3:1; 2:1; or 1:1 ratio of fibers in x-axis to y-axis”.  The claim is indefinite because it is unclear how a 1:1 ratio would yield an ovular shape.
	Correction is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 9, 14, 16, 21, 22, 26, 27, 33, 39, 46, 49, 52, 56, 66, 74, 77, 80, 86, and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Preiss-Bloom et al. (WO 2016/103049 A1, Jun. 30, 2016, hereafter as “Preiss-Bloom”).
	The instant invention is drawn to a medical implant, comprising one or more reinforcing fiber bundles, each fiber bundle having an axis, comprising a plurality of fibers aligned along the axis of the bundle within 0 to 5 degrees of the axis, and a polymer binding said fiber bundles; wherein said polymer and said fiber bundles are biodegradable; wherein said fibers are separated by no more than 100 microns within each bundle: and wherein at least a portion of the reinforcing fibers are of a continuous length wherein said length is at least 100% of the length of the medical implant and is up to 10,000% of the length of the implant.
	Regarding instant claim 1, Preiss-Bloom teaches a medical implant comprising a polymer and a plurality of unidirectional aligned (i.e., aligned along same axis within about 0 degrees of the axis) continuous reinforcement fibers and a polymer binding (i.e., embedding) said fibers (abstract; page 9, 1st-2nd para.; page 23, 1st-2nd full para.).  Preiss-Bloom teaches that both the polymer (page 9, 1st para. and para. bridging pages 20-21) and the fibers (page 22, 2nd full para. and page 24, 1st para.) are biodegradable.  Preiss-Bloom also teaches embodiments wherein said fibers are configured as bundles of fibers (page 14, 2nd full para.; page 26, 3rd para.; page 53, 1st full para.; claims 75, 116 and 117, Figs. 24 and 30).  Preiss-Bloom also exhibits a separation distance less than 100 microns between fibers within each bundle (Fig. 24).  Preiss-Bloom further teaches that the fibers are greater than 100% of the length of the implant (page 25, 6th para.).
	Preiss-Bloom is silent to an embodiment combining all of the claimed elements.
	However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to combine all of the claimed elements with a reasonable expectation of success because Preiss-Bloom teaches that each element is suitable in the medical implant containing a polymer and a plurality of unidirectionally aligned continuous reinforcement fibers.
	Regarding instant claim 2, Preiss-Bloom teaches that fibers are embedded in a polymeric matrix comprising one or more bioabsorbable polymers (page 9, 1st para.).
	Regarding instant claim 4, Preiss-Bloom teaches that the fiber are unidirectionally aligned (i.e., aligned along same axis within about 0 degrees of the axis) (abstract; page 53, 1st full para.; Fig. 30).  Preiss-Bloom also exemplifies distances of, for example, about 1 to about 8 microns and about 4 to about 31 microns between the fibers within a bundle (Table 1b). 
	Regarding instant claim 9, Preiss-Bloom exemplifies fiber bundles separated by, for example, about 28 to about 50 microns (Fig 1b). 
	Regarding instant claim 14, Preiss-Bloom teaches that adjacent fiber bundles within the implant are offset by 15-75 degrees, more preferably between 30 to 60 degrees (page 17, 2nd full para.).
	Regarding instant claim 16, Preiss-Bloom teaches that the fibers contain a mineral material and that the mineral content within the implant is in the range of 40-70% and exemplifies an embodiment having 50% mineral content (page 3, 1st full para.; page 14, 2nd para.; page 16, 4th para.; page 18, 4th full para.; and page 39, 2nd para.).
Regarding instant claim 21, Preiss-Bloom teaches  that the medical implant additionally comprises a compatibilizer (page 26, 2nd para.) and incorporates by reference the teaching of WO2010122098 which discloses  an amount of said compatibilizer in the range of 0.1-20% (page 13, lines 27-28) which overlaps with the claimed range.
MPEP 2144.05 states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.
Because the claimed range of less than 0.5% overlaps with the 0.1-20% range disclosed by the prior art, a prima facie case of obviousness exists.
	Regarding instant claim 22, Preiss-Bloom teaches the particular polymer, 70:30 PLDLA polymer (i.e., polymer comprises L and D isomers of lactic acid) (para. bridging pages 21-22; page 39, 2nd para.; page 43; 2nd para.; and page 47, last para.).
	Regarding instant claim 26, Preiss-Bloom teaches various biodegradable polymers including polylactides (PLA), poly-L-lactide (PLLA), poly-DL-lactide (PDLLA); polyglycolide (PGA); copolymers of glycolide, glycolide/trimethylene carbonate copolymers (PGA/TMC); other copolymers of PLA, such as lactide/tetramethylglycolide copolymers, lactide/trimethylene carbonate copolymers, lactide/d-valerolactone copolymers, lactide/s-caprolactone copolymers, L-lactide/DL-lactide copolymers, glycolide/L-lactide copolymers (PGA/PLLA), polylactide-co-glycolide; terpolymers of PLA, such as lactide/glycolide/trimethylene carbonate terpolymers, lactide/glycolide/ ε -caprolactone terpolymers, PLA/polyethylene oxide copolymers; polydepsipeptides; unsymmetrically 3,6-substituted poly-1,4-dioxane-2,5-diones; polyhydroxyalkanoates; such as polyhydroxybutyrates (PH B); PH B/b-hydroxyvalerate copolymers (PH B/PHV); poly-b-hydroxypropionate (PHPA); poly-p-dioxanone (PDS); poly-d-valerolactone-poly-ε-caprolactone, poly(E-caprolactone-DL-lactide) copolymers; methylmethacrylate-N-vinyl pyrrolidone copolymers; polyesteramides; polyesters of oxalic acid; polydihydropyrans; polyalkyl-2-cyanoacrylates; polyurethanes (PU); polyvinyl alcohol (PVA); polypeptides; poly-b-malic acid (PMLA): poly-b-alkanbic acids; polycarbonates; polyorthoesters; polyphosphates; poly(ester anhydrides); and mixtures thereof; and natural polymers, such as sugars; starch, cellulose and cellulose derivatives, polysaccharides, collagen, chitosan, fibrin, hyaluronic acid, polypeptides and proteins; copolymers and terpolymers thereof; or mixtures thereof (paragraph bridging pages 21-22).
	Regarding instant claim 27, Preiss-Bloom teaches bundles of 1-100 reinforcing fibers, preferably 2-40 and most preferable between 4-20 fibers (page 17, 1st full para.).
	Regarding instant claim 33, Preiss-Bloom exemplifies bundles having diameters of about 70, about 100 microns and about 110 microns (Figs. 20 and 24).
	Regarding instant claim 39, Preiss-Bloom teaches that the fiber bundles are circular (1:1 ratio) in shape (Fig. 24).
Regarding instant claim 46, Preiss-Bloom teaches that the fiber bundles are circular in shape (i.e., diameter is identical in any axis; Fig. 24).
Regarding instant claim 49, Preiss-Bloom teaches that up to 100 fibers are in a bundle (page 17, 1st full para.).  Preiss-Bloom also teaches that the diameter of the fibers are in range of 0.1-100 microns, wherein the fibers are generally uniform (page 18, 1st full para.). Assuming a tightly packed circular configuration, 10 fibers across the length of the diameter of the bundle each fiber having 100 micron diameters would yield a bundle diameter of about 1000 microns or about 1 mm which falls within the claimed ranges of 0.5-10 mm and 1-5 mm.  Likewise, 10 fibers having 50 micron diameters would yield a bundle diameter of about 500 microns or about 0.5 mm which also falls within the claimed range 0.5-10 mm.
Regarding instant claim 52, Preiss-Bloom exemplifies closely packed/high density fiber bundles that fall within the claimed ranges (e.g., Fig. 24).  Further, Preiss-Bloom teaches a distance range between fibers of 0.5 to 50 microns (page 18, 3rd full para.).  Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the distance between fibers and thereby the density of the fibers by way of routine experimentation with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Preiss-Bloom teaches the general conditions of the claim and it is not inventive to discover the optimal range in order to yield the desired properties (MPEP 2144.05). 
	Regarding instant claim 56, Preiss-Bloom teaches that the fibers are preferably longer than 4 mm, more preferably longer than 8 mm, 12 mm, 16 mm, and most preferably longer than 20 mm  (page 17, last full para.).
	Regarding instant claim 66, Preiss-Bloom teaches that the length of the fiber may be greater than 100% of the length of the implant (page 25, 6th para.) which reads on up to 1000%, up to 500%, up to 400%, up to 350%, up to 300%, up to 250%, and up to 200%.
	Regarding instant claim 74, Preiss-Bloom teaches that the diameter of reinforcing fiber within the reinforced biocomposite medical implant can be in the range of 0.1-100 microns, preferably between 1-20 microns, and more preferably between 4-16 microns (page 18, 1st full para.).
	Regarding instant claim 77, Preiss-Bloom teaches that the standard deviation of fiber diameter between fibers within the medical implant is preferably less than 5 microns, more preferably less than 3 microns, and most preferably less than 1.5 microns (page 18, 2nd full para.).
	Regarding instant claim 80, Preiss-Bloom teaches that the distance between adjacent fibers in tin the range of 0.5-50 microns preferably 1-30 microns, more preferably 1-20 microns and most preferably 1-10 microns (page 18, 3rd full para.).
	Regarding instant claim 86, Preiss-Bloom teaches a weight percentage range of 20-90%, preferably 40-70% and exemplifies weight percentages of 50%, 70% and 85% of reinforcing fibers within the biocomposite medical implant (pages 10-15; page 18, 5th full para.).
	Regarding instant claim 89, Preiss-Bloom teaches a volume percentage of 30-90%, preferably 40-70% of reinforcing fibers within the biocomposite medical implant (page 18, 6th full para.).  
	Thus, the teachings of Preiss-Bloom renders the claims prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 9, 14, 16, 22, 26, 27, 39, 46, 56, 66, 74, 77, 80, 86 and 89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,926,004. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims significantly overlaps with the subject matter of the patented claims.
	The instant invention is drawn to a medical implant, comprising one or more reinforcing fiber bundles, each fiber bundle having an axis, comprising a plurality of fibers aligned along the axis of the bundle within 0 to 5 degrees of the axis, and a polymer binding said fiber bundles; wherein said polymer and said fiber bundles are biodegradable; wherein said fibers are separated by no more than 100 microns within each bundle: and wherein at least a portion of the reinforcing fibers are of a continuous length wherein said length is at least 100% of the length of the medical implant and is up to 10,000% of the length of the implant.
The patented claims are drawn to a medical implant comprising a plurality of biocomposite layers, said biocomposite comprising a polymer and a plurality of continuous reinforcement fibers, such that each layer comprises said biocomposite, wherein said fibers are unidirectionally aligned (i.e., about 0 degrees) within each layer, wherein a diameter of said fibers is in a range of 0.1-100 µm; wherein said implant is bioabsorbable and said polymer is biodegradable; wherein a distance between layers, as determined by a distance between a last fiber in one layer and a first fiber in an adjacent layer, is between 0-60 µm; and wherein the density of the biocomposite is between 1 to 2 g/mL. The patent further claims the distance between fibers is between 0.5-50 microns; 1-30 microns; 1-20 microns; or 1-10 microns (claim 9) which reads on “no more than 100 microns” of the instant claims.  The patent also recites “fiber bundles” in claim 5.
The patent does not explicitly claim that the fiber length is at least 100% of the length of the medical implant and is up to 10,000% of the length of the implant, however the patent recites a fiber length that is at least 75% of the length of the implant (patented claim 14) and both the patent and the instant claims recite fiber lengths of “longer than 4 mm”; longer than 8 mm; longer than 12 mm; longer than 16 mm; or longer than 20 mm” (claim 8 of the patent; claim 56 of the instant application).  It would have been prima facie obvious before the effective filing date of the invention to optimize the length of the fibers by way of routine experimentation with a reasonable expectation of success because the patent recites the same fibers lengths (e.g., longer than 4 mm) and that the fiber length is at least 75% of the length of the implant without an upper limit. 
Thus, the instant claims and the patented claims are not patentably distinct from each other.

Claims 1, 2, 4, 9, 14, 16, 22, 26, 27, 39, 46, 56, 66, 74, 77, 80, 86 and 89 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 10, 14, 20, 24, 28, 33, 39, 42, 46, 50, 54, 57, 75, 76, 80-82, 85, 88-90 and 116-118 of copending Application No. 17/152,165 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims significantly overlaps with the subject matter of the copending claims.
The instant invention is described above.
The copending claims are drawn to a medical implant comprising a plurality of biocomposite layers, said biocomposite comprising a polymer and a plurality of continuous reinforcement fibers, such that each layer comprises said biocomposite, wherein said fibers are unidirectionally aligned (i.e., about 0 degrees) within each layer wherein said implant is bioabsorbable and said polymer is biodegradable; wherein said fibers are continuous fibers, wherein said continuous fibers are longer than 4 mm; and a method of using thereof.  The copending claims recite limitations to fiber bundles (claims 75, 116 and 117), distances between fibers of 0.5-50 microns, 1-30 microns, 1-20 microns or 1-10 microns (claim 42) which falls within the range (no more than 100 microns) of the instant claims, fiber lengths of longer than 8 mm, 12 mm, 16 mm or 20 mm (claim 20), and fiber lengths of at least 50%, 60% or 75% of the length of the implant (claim 24).
The copending application does not explicitly claim that the fiber length is at least 100% of the length of the medical implant and is up to 10,000% of the length of the implant, it would have been prima facie obvious before the effective filing date of the invention to optimize the length of the fibers by way of routine experimentation with a reasonable expectation of success because the copending application recites the same fibers lengths (e.g., longer than 4 mm) and that the fiber length is at least 50%, 60%, or 75% of the length of the implant without an upper limit. 
Thus, the instant claims and the patented claims are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
All claims have been rejected; no claims are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617